NOTE: This order is nonprecedential
United States Court of AppeaIs
  for the FederaI Circuit
PEI-HERNG HOR,
Plaintiff-Appellant,
AND
RULING MENG,
Plaintiff-Appellant,
V.
CHING-WU "PAUL" CHU, .
Defendant-Appellee.
2011-1540
Appea1 from the United States District C0urt for the
S0uthern District of Texas in case n0. 08-CV-3584, Judge
Keith P. E11iS0n.
ON MOTION
ORDER
Pei-Herng Hor and Ru]ing Meng move without oppo-
sition for a 20-day extension of tin1e, until January 24,
2012, to file their reply briefs,

HOR V. CHU
Up0n consideration thereof,
IT ls ORDERE1) THAT:
The motion is granted
JAN 05 2012
CC.
Date
Wi11iam P. Jensen, Esq.
Brent C. Perry, Esq.
Lester L. Hewitt, Esq.
2
FOR THE COURT
/sf J an Horba1y
J an Horba1y
Clerk
FlLED
us collar 0s= APP£ALs F0
THEFEnERALc1nculT
521 JAN 0 5 2012
.|AN HOBBAL\'
CLEHK